Defendant has appealed from an order of the Albany Special Term of the Supreme Court, denying his motion for a change of venue from the county of Albany to the county of Fulton, for the convenience of witnesses. The action is to recover damages claimed to have been sustained as a result of false representations upon which the plaintiff’s agent relied in purchasing defendant’s shares of stock in a corporation. The Special Term found that the convenience of material witnesses would not be aided by a change, nor would the ends of justice be promoted thereby. Order affirmed, with ten dollars costs and disbursements. Crapser, Bliss, Heffernan and Foster, JJ., concur; Hill, P. J., dissents, upon the ground that the alleged cause of action arose in Fulton county and that each of the witnesses resides there.